Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         12-JAN-2021
                                                         01:45 PM
                                                         Dkt. 24 OCOR


                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       LANCE M. WATANABE,
         Petitioner/Appellant-Appellant/Cross-Appellee,

                               VS.

         EMPLOYEES’ RETIREMENT SYSTEM, STATE OF HAWAI#I,
          Respondent/Appellee-Appellee/Cross-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; 3CC151000052)

                       ORDER OF CORRECTION
                        (By: Nakayama, J.)

          The Opinion of the Court, filed on January 8, 2021, is
corrected to identify the correct party as follows:
          In the caption on page 1 of the Opinion, replace
“ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAI#I” with
“EMPLOYEES’ RETIREMENT SYSTEM, STATE OF HAWAI#I.”
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED: Honolulu, Hawai#i, January 12, 2021.
                                     /s/ Paula A. Nakayama
                                     Associate Justice